

117 S2194 IS: Coastal Habitat Conservation Act of 2021
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2194IN THE SENATE OF THE UNITED STATESJune 23, 2021Mr. Cardin (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILL To authorize the Secretary of the Interior, through the Coastal Program of the United States Fish and Wildlife Service, to work with willing partners and provide support to efforts to assess, protect, restore, and enhance important coastal areas that provide fish and wildlife habitat on which Federal trust species depend, and for other purposes.1.Short titleThis Act may be cited as the Coastal Habitat Conservation Act of 2021.2.Findings and purpose(a)FindingsCongress finds that—(1)an effective means of conserving and recovering Federal trust species and promoting self-sustaining populations of those species is to protect, conserve, restore, and enhance the habitats of the species;(2)coastal ecosystems are highly dynamic areas that provide valuable breeding, nursery, staging, and resting areas for a rich diversity of fish, shellfish, migratory birds, and mammals;(3)coastal areas support—(A)40 percent of the refuges within the National Wildlife Refuge System;(B)40 percent of the threatened species or endangered species, including 75 percent of the listed mammals and birds, under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and (C)50 percent of the fisheries conservation activities of the Service;(4)although coastal counties make up only 10 percent of total contiguous United States land area, coastal areas are home to more than 40 percent of the human population of the United States, which is placing enormous pressure on coastal ecosystems;(5)because coastal deterioration can cause fragmentation and landward migration of coastal ecosystems, as well as create new habitats along shorelines, it has become necessary to incorporate adaptation assistance into coastal ecosystem management strategies;(6)in addition to serving as fish and wildlife habitat, coastal ecosystems—(A)serve as an important source of food;(B)protect coastal communities, including infrastructure in those communities, against floods;(C)filter polluted runoff; and(D)provide valuable commercial and recreational benefits to coastal communities and the United States;(7)(A)fish and wildlife conservation is a responsibility shared by citizens and government; and(B)public-private partnerships should be supported through technical assistance and financial assistance to conduct coastal habitat assessment, protection, planning, restoration, and enhancement projects in coastal ecosystems;(8)successful fish and wildlife conservation increasingly relies on interdependent partnerships in which priority setting, planning, and conservation delivery are collaborative endeavors;(9)since 1985, the Service has administered the Coastal Program through which the Service works with willing partners to assess, protect, plan, restore, and enhance coastal ecosystems, including coastal wetlands and watersheds, uplands, and riparian and in-stream habitats, that provide significant benefits to Federal trust species;(10)through the Coastal Program, the Service provides strategic conservation planning and design at the regional and landscape scales, and integrates the resources of the Service to address priorities identified by partners; and(11)the Coastal Program of the Service complements and enhances the National Coastal Wetlands Conservation Grant Program under section 305 of the Coastal Wetlands Planning, Protection and Restoration Act (16 U.S.C. 3954), which provides matching grants to coastal States to support long-term conservation of coastal wetlands and associated habitats.(b)PurposeThe purpose of this Act is to legislatively authorize the Coastal Program of the Service in effect as of the date of enactment of this Act to conduct collaborative landscape-level planning and on-the-ground coastal habitat protection, restoration, and enhancement projects in priority coastal areas to conserve and recover Federal trust species.3.DefinitionsIn this Act:(1)Coastal areaThe term coastal area means a marine or freshwater area within or adjacent to a coastal State, including—(A)a coastal wetland or watershed;(B)coastal water;(C)a coastal bay;(D)a coastline; and(E)an estuary and associated upland.(2)Coastal ecosystemThe term coastal ecosystem means an ecological community that provides fish and wildlife habitat in coastal areas.(3)Coastal habitat assessmentThe term coastal habitat assessment means the process of evaluating the physical, chemical, and biological function of a coastal site to determine the value of the site to fish and wildlife.(4)Coastal habitat enhancementThe term coastal habitat enhancement means the manipulation of the physical, chemical, or biological characteristics of a coastal ecosystem to increase or decrease specific biological functions that make the ecosystem valuable to fish and wildlife.(5)Coastal habitat planningThe term coastal habitat planning means the process of developing a comprehensive plan that—(A)characterizes a coastal ecosystem;(B)sets protection, restoration, or enhancement goals, and identifies the priorities of those goals;(C)describes conservation strategies and methodologies;(D)establishes a timetable for implementation of the plan; and(E)identifies roles of participants and stakeholders.(6)Coastal habitat protection(A)In generalThe term coastal habitat protection means a long-term action to safeguard habitats of importance to fish and wildlife species in a coastal ecosystem.(B)InclusionThe term coastal habitat protection includes activities to support establishment of conservation easements or fee-title acquisition by Federal and non-Federal partners.(7)Coastal habitat restorationThe term coastal habitat restoration means the manipulation of the physical, chemical, or biological characteristics of a coastal ecosystem with the goal of returning, to the maximum extent practicable, the full natural biological functions to lost or degraded native habitat.(8)Coastal StateThe term coastal State means—(A)a State in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, the Long Island Sound, or 1 or more of the Great Lakes;(B)the Commonwealth of Puerto Rico;(C)Guam;(D)American Samoa;(E)the Commonwealth of the Northern Mariana Islands;(F)the Federated States of Micronesia;(G)the Republic of the Marshall Islands;(H)the Republic of Palau; and(I)the United States Virgin Islands.(9)Federal trust speciesThe term Federal trust species means—(A)a species listed as a threatened species or an endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(B)a species of migratory bird;(C)a species of interjurisdictional fish;(D)any species of marine mammal, as identified by the Secretary; and(E)any other species of concern, as determined by the Secretary.(10)Financial assistanceThe term financial assistance means Federal funding support provided to eligible recipients through a grant or cooperative agreement.(11)SecretaryThe term Secretary means the Secretary of the Interior.(12)ServiceThe term Service means the United States Fish and Wildlife Service.(13)Technical assistanceThe term technical assistance means a collaboration, facilitation, or consulting action relating to a habitat protection, planning, restoration, or enhancement project or initiative in which the Service contributes scientific knowledge, skills, and expertise to a project or program.4.Coastal programThe Secretary shall carry out the Coastal Program within the Service—(1)to identify the most important natural resource problems and solutions in priority coastal ecosystems in partnership with—(A)Federal, State, local, and Tribal governments;(B)nongovernmental institutions;(C)nonprofit organizations;(D)private individuals; and(E)corporations;(2)to provide technical assistance and financial assistance through partnerships with Federal, State, local, and Tribal governments, nongovernmental institutions, nonprofit organizations, private individuals, and corporations to conduct voluntary coastal habitat assessment, protection, planning, restoration, and enhancement projects on public land or private land;(3)to ensure the health and resilience of coastal ecosystems through adaptive management procedures based on the best available science;(4)to build the capacity of Federal, State, local, and Tribal governments, nongovernmental institutions, nonprofit organizations, private individuals, and corporations to carry out environmental conservation and stewardship measures;(5)to assist in the development and implementation of monitoring protocols to ensure the success of coastal ecosystem restoration and enhancement measures; and(6)to collaborate and share information with partners and the public relating to best management practices for the conservation, restoration, and enhancement of coastal ecosystems.5.Reports(a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary, acting through the Director of the Service, shall submit to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives, and make available to the public on the website of the Service, a report on the Coastal Program carried out under this Act.(b)RequirementsEach report submitted under subsection (a) shall assess on regional and nationwide bases—(1)Coastal Program work on coastal ecosystems;(2)progress made by the Coastal Program toward identifying the most important natural resource problems and solutions in priority ecosystems; and(3)prospects for, and success of, protecting, restoring, and enhancing coastal ecosystems.(c)InclusionsEach report submitted under subsection (a) shall include—(1)quantitative information on coastal areas protected, restored, or enhanced;(2)funds appropriated to the Coastal Program that have been expended or leveraged;(3)a description of adaptive management practices implemented; and(4)recommendations, if any, for additional research, management, or legislation needed to fully—(A)address problems and implement solutions in coastal ecosystems; and(B)achieve the objectives of this Act.6.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act—(1)$20,000,000 for fiscal year 2022;(2)$21,250,000 for fiscal year 2023;(3)$22,500,000 for fiscal year 2024;(4)$23,750,000 for fiscal year 2025; and(5)$25,000,000 for fiscal year 2026.